DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “length of one of the at least one upper conductive structure is equal to a length of the interconnect” must be shown or the feature(s) canceled from the claim 7.  No new matter should be entered. In addition, the “at least one other sidewall coplanar with at least one sidewall of the second conductive structure” must be shown or the feature(s) canceled from the claim 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation "the same material" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of a prompt examination the examiner reads claim 3 as with “[[a same material”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No.11,063,610. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 1, Claim 11 of US 11,069,610 discloses 
A microelectronic device, comprising: (column 21, line 1)
an interconnect between at least one lower conductive structure  and (column 21, line 2)
at least one an upper conductive structure, the interconnect occupying a volume between the at least one  lower conductive structure  and the at least one upper conductive structure only where the at least one  lower conductive structure  and the at least one upper conductive structure vertically overlap one another; and (column 21, lines 4-9)
a dielectric material through which the interconnect extends. (column 21, line 10).
Claims 2-7 are rejected as being dependent on the rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., US 2018/0286749 (corresponding to US 10,424,507).
In re Claim 1, Zhang discloses a microelectronic device 2200, comprising: an interconnect 2203 between at least one lower conductive structure 2108 and at least one upper conductive structure 2201, the interconnect 2203 occupying a volume between the at least one lower conductive structure 2108 and the at least one upper conductive structure 2201 only where the at least one lower conductive structure 2108 and the at least one upper conductive structure 2201 vertically overlap one another; and a dielectric material (310, 701) through which the interconnect extends 2203 (Figs. 22A and 22B; [0064]; [0093]; [0148-0154]).
In re Claim 2, Zhang discloses the microelectronic device of claim 1, wherein a lower portion of the interconnect 2203 is between segments of a partially sacrificial material 301, one of the segments of the partially sacrificial material 301 having a width equal to a width of one of the at least one lower conductive structure 2108 (Fig, 22A).
In re Claim 3, Zhang discloses the microelectronic device of claim 1, wherein a material of the at least one upper conductive structure 2201 and a material of the interconnect 2203 comprise [[a same material (Fig. 22A).
In re Claim 5, Zhang discloses the microelectronic device of claim 1, wherein a width of a portion of the interconnect 2203 above the dielectric material 701 is greater than a width of one of the at least one lower conductive structure 2108.
In re Claim 6, Zhang discloses the microelectronic device of claim 5, wherein a width of one of the at least one upper conductive structure 2201 is greater than a width of the interconnect 2203 (Fig, 22A).

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullick et al., US 2019/0348322 (corresponding to US 10,790,191).
In re Claim 8, Mullick discloses a microelectronic device 1400 (Figs. 14A and 14B), comprising: a first conductive structure 202 at least partially vertically overlapped by a second conductive structure 1202; and a dielectric material 1102 vertically between the first conductive structure 202 and the second conductive structure 1202, the dielectric material 1102 defining at least one opening 1402 disposed directly between the first conductive structure 202 and the second conductive structure 1202 and through which an interconnect 1404 extends, the interconnect 1404 integral with the second conductive structure 1202, the interconnect 1404 comprising: at least one sidewall coplanar with at least one sidewall of the first conductive structure 202; and at least one other sidewall coplanar with at least one sidewall of the second conductive structure 1202 (Figs. 13- 14;  [0138-0142]).
Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrashekar et al., US 2016/0190008.
In re Claim 8, Chandrashekar discloses a microelectronic device, comprising: a first conductive structure 1CS (Fig. A) at least partially vertically overlapped by a second conductive structure 2CS; and a dielectric material DM vertically between the first conductive structure 1CS and the second conductive structure 2CS, the dielectric material  DM  defining at least one opening (wherein IC located) disposed directly between the first conductive structure 1CS  and the second conductive structure 2CS and through which an interconnect IC extends, the interconnect IC integral with the second conductive structure 2CS, the interconnect IC comprising: at least one sidewall SW1 coplanar with at least one sidewall SW1 of the first conductive structure 1CS; and at least one other sidewall SW2 coplanar with at least one sidewall SW2 of the second conductive structure 2CS (Figs. 14 and A; [0142 – 0145]).
In re Claim 9, Chandrashekar discloses the microelectronic device (Fig. A) of claim 8, further comprising: a third conductive structure 3CS at least partially vertically overlapping the second conductive structure 2CS; another dielectric material ADM vertically between the second conductive structure 2CS and the third conductive structure 3CS, the other dielectric material ADM defining at least one other opening (wherein OIS is located) through which another interconnect OIS extends; and the other interconnect OIS integral with the third conductive structure 3CS and vertically between the second conductive structure 2CS and the third conductive structure 3CS, the other interconnect OIS occupying a volume through the other dielectric material ADM only in an area in which the third conductive structure 3CS overlaps the second conductive structure 2CS (Fig. A).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. A. A bottom portion of Chandrashekar’s Fig. 14 annotated to show the details cited

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 5, respectively, above.
In re Claim 4, Zhang discloses all limitations of claim 3 except for that a material of the at least one upper conductive structure 2201 and a material of the interconnect 2203 comprise different materials. 
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of alignment of connect lines between an upper metallization layer to a lower metallization (See, for example, Zhang’ [0005]);
(2) There had been a finite number (only two) of identified, predictable potential solutions to the recognized problem, namely:
I. The material of the at least one upper conductive structure and a material of the interconnect comprise different materials;
II. The material of the at least one upper conductive structure and a material of the interconnect comprise same materials;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the device of Zhang successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 7, Zhang discloses all limitations of claim 7 except for that a length of one of the at least one upper conductive structure 2201 is equal to a length of the interconnect 2203. The difference between the Applicant’s claim 7 and Zhang’s reference is in the specified ratio of the lengths.
It is known in the art that the length is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the lengths, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar as applied to claim 9 above.
In re Claim 11, Chandrashekar discloses all limitations of claim 11 except for that one or more of the first conductive structure 1CS or the second conductive structure 2CS comprises copper. The only difference between the Applicant’s claim 11 and Chandrashekar’s reverence is the specified material of the first conductive structure 1CS or the second conductive structure 2CS. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim 9, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 10: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 10 as: “the third conductive structure extends is not collinear with the second conductive structure”, in combination with limitations of Claim 9 on which it depends.
Claims 12- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 12, prior-art fails to disclose a method of forming a microelectronic device,  comprising steps of “forming a second sacrificial material on the other dielectric material and on the at least one portion of the first sacrificial material exposed by the at least one opening; patterning the second sacrificial material to form at least one second feature; forming an additional dielectric material adjacent the at least one second feature; removing the second sacrificial material and the at least one portion of the first sacrificial material to form an extended opening exposing therein at least one portion of the first conductive material.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al., US 2017/0271202;
Xu et al., US 10,353,912.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893